            Case 1:20-cv-10985-RA Document 7 Filed 04/19/21 Page 1 of 1



                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
                                                                   DATE FILED: 04/19/2021
 FRANKIE MONEGRO, on behalf of himself
 and all others similarly situated,

                              Plaintiff,                       No. 20-CV-10985 (RA)

                         v.                                             ORDER

 PREFERRED POPCORN, LLC,

                              Defendant.


RONNIE ABRAMS, United States District Judge:
         On April 5, 2021, the Court noted that this action was filed more than 90 days ago and
that the complaint and summons have apparently not been served. See Dkt. 6. The Court
accordingly directed Plaintiff to complete service and submit proof thereof by April 16, 2021,
and warned that failure to do so would result in dismissal of this action. Id; see Fed R. Civ. P.
4(c)(1) (“The plaintiff is responsible for having the summons and complaint served within the
time allowed by Rule 4(m).”); Fed. R. Civ. P. 4(m) (“If a defendant is not served within 90 days
after the complaint is filed, the court—on motion or on its own after notice to the plaintiff—must
dismiss the action without prejudice against that defendant or order that service be made within a
specified time.”).
         Following the Court’s notice, Plaintiff has neither filed proof of service nor requested an
extension of time in which to do so. Accordingly, this action is dismissed without prejudice. See
Meilleur v. Strong, 682 F.3d 56, 61 (2d Cir. 2012). The Clerk of Court is respectfully directed to
close this case.
SO ORDERED.
Dated:      April 19, 2021
            New York, New York                     Ronnie Abrams
                                                   United States District Judge
